Title: To Thomas Jefferson from Barthélemy Faujas de Saint-Fond, 16 February 1807
From: Faujas de Saint-Fond, Barthélemy
To: Jefferson, Thomas


                        
                            
                            
                                Monsieur le president des etats unis
                            
                            au muséum d’histoire naturelle de france le 16 fevrier 1807.
                        
                        J avois eu l’honneur de vous écrire il y a un mois et demi, par mon fils Colonel qui avoit êté fait
                            prisonnier de guerre en se rendant à la Guadeloupe, qui avoit êté ensuite echangé, et devoit retourner auprés du Géneral
                            ernouf dont il est premier aide de Camp. Son projet etoit de s’embarquer a Bordeaux sur un vaisseau neutre pour se rendre
                            en amerique et de la à la guadeloupe. Je l’avois chargé de plusieurs livres nouveaux d’histoire naturelle qu’il devoit avoir
                            l’honneur de vous presenter de ma part, et que j’avois accompagné d’une lettre dans la quelle j’avois l’honneur de vous
                            rendre Compte des progrès que faisoient les sciences et les arts, même au milieu des Calamités De la guerre; je prennois
                            dans la même lettre la liberté de recommander mon fils à vos Bontés, et Comme il aime et Cultive l’histoire naturelle, il
                            etoit porteur de lettres pour plusieurs de vos savans.
                        Toutes les dispositions de son voyage etant faites, il a trouvé a Bordeaux un vaisseau americain qui alloit
                            partir en ligne directe pour la Guadeloupe; il a Crû qu’il seroit rendu Beaucoup plus promptement à sa destinnation par
                            Cette voie, Ce qui la prive de l’avantage de vous presenter ses homages. mais j’espere que s’il est arrivé a Bon port, il
                            saisira la premiere occasion De vous faire parvenir ma lettre, et un de mes ouvrages que je prennois la liberté de vous
                            envoyer.
                        je trouve une occasion dont je proffite avec empressement, C’est Celle du départ du Beaufrere de M. Walckenar
                            mon ami homme de lettre et naturaliste instruit, a qui je suis Bien aise de donner des preuves de mon attachement en vous
                            priant de permetre qu’il vous presente ma lettre, et en prennant la liberté De vous le recommander. Il a une bonne maison de Commerce á nantes et va dans les etats unis pour ses
                            relations Commerciales. Cest un homme trés estimable et instruit en même tems, je vous aurai obligation de l’aceuil dont
                            vous voudrés Bien l’honnorer.
                        on imprime dans Ce moment le second tomme de mes essais de geologie aussitot qu’il sera
                            terminé, je serai trés empressé de le remetre ici a votre ministre pour vous le faire parvenir, il Contient la partie
                            mineralogique, jai osé y hazarder une Conjecture un peu hardie sur l’origine des Corps qui sont entrés Comme principes
                            Constitutif Des Granits, et me tennant toujour sur la ligne des faits.
                        Pourriés vous me faire le plaisir de me metre en relation avec quelques uns de vos savans qui
                                s’occuppent à receuillir des mineraux et particulierement des
                            productions marines fossiles de vos montagnes. je possede de trés Belles Collections en Ce Genre, et Comme on n’a point
                            encore Comparé les productions en Ce Genre de l’ancien Continent avec le nouveau, je donnerai avec Beaucoup de plaisir Des
                            choses d’un Beau choix et d’une Conservation parfaite, et l’on m’enverra Ce qu’on receuille du même genre dans les etats
                            unis.
                        Voulés vous me permettre d’avoir l’honneur de vous presenter un receuil de mes voyages geologiques. on en a
                            séparés quelques exemplaires tirés des annales du muséum d’histoire naturelle.
                        Je vous aurois une Grande obligation, Monsieur le presidant des etats unis, si vous pouviés me faire avoir
                            quelques details relatifs à l’histoire naturelle, Concernant le magnifique et utile voyage, que vous avès fait faire dans
                            l’interieur des etats unis. les Communications scientifiques sont si fort interompues par la guerre, que nous n’apprennons
                            que trés tard Ce qui peut nous interesser dans ce genre. 
                  Receves, Monsieur le presidant des etats unis, les assurances de
                            mon respectueux attachement.
                        
                            Faujas-De St Fond
                            
                        
                    